Per Curiam.
Appellant filed a bill for divorce on the ground of desertion. Respondent answered, denying that he had deserted his wife, and by way of cross-bill charged her with deserting him, and prayed for a decree of divorce against her.
Upon the hearing the case of the complainant was that she had left her husband, being driven to do so by his cruelty, as she claimed.
The learned vice-chancellor held that the evidence on the part of the complainant, considered in connection with the denials of defendant, was not sufficient to form the basis of an affirmative decree that defendant was guilty of cruelty such as to justify her in leaving his home.
We agree with this conclusion.
The decree under review, so far as appealed from by her, is affirmed.
For affirmance — The Chancellor, Chiee-Justice, Garrison, Swayze, Reed, Trenciiard, Parker, Bergen, Bogert, Vroom, Green, Gray, Dill — 13.
For reversal — None.